Citation Nr: 1136755	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  06-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the above claim.  

In January 2009 and January 2010, the Board remanded the present matter for additional development and due process concerns.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In January 2009, the Board remanded the matter to the RO in order to obtain a VA examination with an opinion as to whether the Veteran's current sleep disorder had its onset during active service or was related to any in-service disease or injury; to include whether any current sleep disorder was caused or aggravated by the service-connected encephalitis.  A detailed rationale for any opinion expressed was also required.  As support for the examination and opinion request, the Board noted that service treatment records included a June 1968 medical report noting drowsiness and post-service medical treatment records showed complaints of sleepiness since 1968 during treatment in 1977.  In addition, during a VA examination in August 1990, the examiner stated that the Veteran's daytime sleepiness may be a pathological condition, but was not related to the history of encephalitis.  In April 2004, the Veteran was diagnosed as having sleep apnea.  No history or opinion as to etiology was given with that diagnosis.  

In June 2009, the Veteran was afforded a VA examination.  He was diagnosed as having mild obstructive sleep apnea.  The examiner opined that the Veteran's sleep apnea was not related to any inservice disease or injury or aggravated by his service-connected encephalitis, but did not provide a rationale.  The RO subsequently requested that supporting rationale be provided by the examiner.  In a September 2009 addendum, the examiner provided an opinion stating that mild obstructive sleep apnea was less likely than not secondary to any inservice disease or injury or aggravated by the Veteran's service-connected encephalitis as there was no relation between encephalitis and obstructive sleep apnea.

In the January 2010 remand, the Board noted that although the examiner did opine that the Veteran's sleep disorder was not likely secondary to any inservice disease or injury or aggravated by his service-connected encephalitis, the Board pointed out that the examiner did not offer any clear support for these conclusions.  The RO was then directed to obtain an opinion on remand with detailed rationale from the VA physician who examined the Veteran in June 2009 in order to determine the nature and etiology of his diagnosed sleep apnea.  

In March 2010, the examiner who examined the Veteran in June 2009 provided an addendum stating that an opinion was already given and will be repeated again that the Veteran's "present diagnosis of [m]ild [o]bstructive [s]leep [a]pnea is less likely than not secondary to any inservice disease or injury or aggravated by his service-connected encephalitis.  [T]here is no relation between encephalitis and obstructive sleep apnea."  In April 2010, the examiner added that the Veteran was diagnosed as having mild sleep apnea in 2004 and his present diagnosis of sleep apnea was less likely than not related to service or had its onset in service.  

A remand is again necessary in order to obtain a medical opinion.  Although the RO requested supporting rationale from the examiner, including evidence used in making this opinion, he again failed to provide a sufficient rationale such that the Board could consider and weigh it against other evidence of record.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, another remand is required to correct these deficiencies.  On remand, the RO should obtain an opinion from a different VA examiner.  Such an opinion is necessary for a determination on the merits of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Board decisions are routinely vacated by the Court due to a failure to meet the requirements of a prior Board remand.  As such, a remand is required to correct these deficiencies.  Stegall, supra.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from a different provider than the examiner who offered the previous opinions to determine the current nature and likely etiology of the Veteran's sleep disorder.  If the examiner determines that another examination is warranted, schedule the Veteran for an appropriate VA examination.  The claims file must be made available to the examiner for review prior to rendering an opinion.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

Based on the examination and review of the record, the examiner is requested to answer the following questions:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed sleep disorder is related to his active military service?    

(b)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the diagnosed sleep disorder was caused by the service-connected encephalitis?  

(c)  If the answer is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's service-connected encephalitis aggravated the Veteran's sleep disorder?  

The physician is advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of hypertension (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide a comprehensive report including complete and detailed rationales for all conclusions reached.

2.  Then, readjudicate the claim on appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


